Proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Bruce McM. Wright, J.), entered on or about October 31, 1988, to review a determination of respondent Police Commissioner of the City of New York, effective May 7, 1986, which found petitioner Baldini guilty of wrongfully possessing and ingesting a quantity of a controlled substance, to wit, marihuana, and which dismissed petitioner from her position as a police officer, is unanimously dismissed and the determination confirmed, without costs and disbursements.
The medical examination of petitioner demonstrated that she suffered from delusions and severe mood swings, along with a tendency toward violence. All of the medical experts who examined the petitioner noted that this condition could be caused by either mental illness or the ingestion of drugs, or *628a combination of both. Consequently, the drug testing to which petitioner was subjected was based on a reasonable suspicion (Matter of Shepard v Ward, 155 AD2d 293).
Petitioner also contends that respondent’s determination was irrational because the types of drug tests employed were not thoroughly explained at her disciplinary hearing. However, the Syva Emit-st drug detection system tests, known as EMIT tests, performed here were sufficiently accurate and reliable to provide a rational and substantial basis for the finding of guilt of the charges (Matter of Lahey v Kelly, 71 NY2d 135).
Finally, dismissal from the force was neither an excessive nor shocking penalty under the circumstances herein.
We have considered petitioner’s remaining contentions and do not believe that they warrant disturbance of the administrative determination. Concur—Kupferman, J. P., Milonas, Rosenberger and Ellerin, JJ.